PAIX-TRAVAIL-PATRIE

REPUBLIQUE F U CAMEROUN

CONVENTION PROVISOIRE D'EXPLOITATION

ee b inc ©
D. 012% ycpemnekcagrou_2 7 HMS 1528

En application 1es dispositions de la Lot n° 94/01 du 20 Janvier 1994 portant
Régime des Ferèls, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Aoûl
1995 fixant les modalités d'application du Régime des Forêts, de la décision n°
du rendant applicable le Guide d'élaboration des plans
d'aménagemert des forêts de production du Domaine Forestier Permanent de le
République du Zameroun, une Convention Provisoire d'Exploitation d'une

concession forastière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part,
ET

La Société FOPESTIERE DE BOURAKA (SFB)-SARL BP. 12859 YAOUNDE

représentée pa: MADAME YAKANA née NDJOUMA TOUKOULUU Anastasie en
qualité de GERANTE,

d'autre part.

IL a été convent ce qui suit:
Article ter: DISPOSITIONS GÉNÉRALES

al(t): La 2résente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'ure Convention Définitive d'Exploitation et confère au concessionnaire
le droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assielte de coupe d'une stfperficie maximale de 2 500

ha LL

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 69 920 ha dans le Domaine Forestier Permanent désigné comme étant
la concession fcreslière n° 1002 et dont les limites sont fixées par celles de/ou des
Unités Forestièr2s d'Aménagement n° 08 006 tel que décrit dans le plan de
localisation en £nnexe.

Article 2: DURÉE DE LA CONVENTION

La présente Cor vention Provisoire d'Exploitation a une validité maximale de trois (5)
ans non renouvelable.

‘Generated by CamScannér
w

Aticle& CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des
Charges qui omprend les clauses générales et les clauses particulières que le

CONCESSION Nre-s'engage à exécuter.

Pour prêtendre jouir du droit d'exploiter la concession forestière qui lui

. 8 concessionnaire s'engage à y effectuer, à ses frais, conformément
ñ vigueur, et sous le contrôle technique de l'Administration chargée

S, LES travaux ci-après:

os ©

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une
unité de transtormation à justifier par un contrat, l'effectivité d'un partenariat avec un
industriel da son choix, en vue de la transformation des bois issus de la concession.

Article 6:  FISPOSITIONS SUR L'AMÉNAGEMENT

al(t} l'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en République du Cameroun.

Les résuitats de l'inventaire d'aménagement doivent être approuvès
préalablement à l'élaboration du plan d'aménagement, par l'Administration chargée
des Forèts qui ciélivre à cet offet au concessionnaire une attestation de conformité

al?) Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation se fait au fur et à mesure de la société effectue les travaux,
notamment dès l'ouverture des deux premiers layons.

al(S) L'ettestation de conformité certifie que le concessionnaire s'est
conforme aux normes prescrites en matière d'inventaire et que les résultats de ces
inventaires ne sont entachés d'aucune irrégularité,

L'attestation de conformité est délivrée au concessionnaire trente (30) jours
après le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de
l'Administration chargée des Forèts, le concessionnaire est réputé détenteur d'office
de ladite attestat on.

A1
L à 2 NS

Generated by CamScannetf
e al(S) Le coicessionnaire est tenu de

/
#

al(4): Toutes les contre-expertises. à réaliser par l'Administration chargée
dexForèts, s'eff2ctuent aux frais du concessionnaire qui encourt des sanctions en
cas de fausses céclarations.

al(5): Le 2lan d'aménagement est
d'élaboration de:
Forestier Perman

réalisé conformément aux "Guide
plans d'aménagement des forèts de production du Domaine
ent de la République du Cameroun".

al(6): Le lan d'aménagement doit ètre ass

orti du premier plan de gestion
quinquennal et d 4 plan d'

opération de la première année du plan de gestion.
al(7) Le

plen d'aménagement doit être terminé et déposé à l'Administration
forestière au moi

18 six (6) mois avant la fin de la présente convention provisoire.

Article 7: DIS2OSITIONS SUR L'EXPLOITATION

al(i): Le concessionnaire est ten
l'Administration chergée des Forêts, une
les résultats de l'inventaire d'exploitation
2 500 ha. L'attribution de la deuxième et
conditionnée respectivement par l'effecti

U, chaque année, de déposer auprès de
demande d'assiette annuelle de coupe et
pour cette assiette qui ne peut excéder
troisième assiette de coupe reste

vité des travaux d'inventaire
d'aménagement et par le dépôt pour approbation du projet du plan d'aménagement.

al(2): L'inventaire d'exploitation doit ètre réalisé en conformité avec les
normes en vigueur: el en dénombrant les tiges par classes de 10 cm de diamètre

al(3): Le concessionnaire est tenu de respecter toutes les clauses du cahier
des charges, notarnment et sans s'y limiter, les diamètres minima d'exploitation, les
carnets de chantie’, lemartelage des liges abattues et les lettres de voiture.

al(4): Le ccncessionnaire est tenu de déposer chaque année auprès de
l'Administration chargée des Forèts, un rapport annuel d'activité un mois eprès la fin

de l'exercice et, le -apport annuel d'opération de la société forestière au plus tard
trois mois après la ‘in de l'année financière.

payer l'ensemble des charges fiscales
conformément à la ‘égislation en vigueur.

A

Article #: La siçnature de la présente convention est Subordonnée à la
production d'une pièce attestant la constitution par le concessionn:
Trésor Public, du cautionnement prévu à l'article 69.de la
Forèts, de la Faune et de la Pèche.

aire, auprès du nd
Loi portant Régime des

Article 9: L'exéc tion intégrale des obli

gations prévues à la présente convention
donne lieu à la déli,

rance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
l'obtention d'une Covention Définitive d'Exploitation.

AA À

! d

Generated by CamScanner

Article 10: ai(1): L'inexécution des obligations de la présente convention entraîne
au terme d2: sa période de validité, son annulation pure el simple.

al(2,' Toutefois, le Ministre Chargé des Forèts se réserve le droit d'annuler la
Présente convention avant terme en cas d'irrégularités graves dûment constatées
Par une corimission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à
l'exploitation. LE

Article 11: ACCEPTATION
>

Le resrésentant de Ja société signataire de la présente convention déclare-
aVOIr pris connaissance de loules les clauses et conditions de la convention incluant
Son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en aCCepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est Chargé de contrôler l'exécution de la

présente Convention Provisoire d'Exploitation qui prend effet à compter de la date
o de signature /- .
g

Faitä JkouuoE le 27 HARS 1993

LU ET APPROUVÉ

POUR LA SOCIÉTÉ SF8

LE REPRÉSENTANT DE LA SOCIÉTÉ HARGÉ DES FORÊTS

y”

Sylresiée NAAH OMDCA

Mme YAKANË née NDJOUMA
TOUKOUL OÙ Anastasie

Generated by CamScanner

